
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9.2



TRUST AGREEMENT
FOR
ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


--------------------------------------------------------------------------------

TRUST AGREEMENT
FOR
ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 
   
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS   2
 
 
1.1.
 
Beneficiary
 
      1.2.   Board of Directors         1.3.   Change of Control         1.4.  
Code         1.5.   Committee         1.6.   Effective Date         1.7.   ERISA
        1.8.   Funding Amount         1.9.   General Creditors         1.10.  
Insolvent         1.11.   Investment Manager         1.12.   Participant        
1.13.   Plan Administrator         1.14.   Trust Agreement         1.15.   Trust
Fund         1.16.   Trustee         1.17.   Valuation Date    
SECTION 2.
 
ESTABLISHMENT OF THE TRUST
 
3
 
 
2.1.
 
Trust
 
      2.2.   Description of Trust         2.3.   Irrevocability         2.4.  
Acceptance by the Trustee    
SECTION 3.
 
CONTRIBUTIONS
 
4     3.1.   Trust Requirements         3.2.   Amounts Contributed to the Trust
        3.3.   Obligations of Trust         3.4.   Contributions         3.5.  
No Dilution of Trust    
SECTION 4.
 
ACCOUNTING AND ADMINISTRATION
 
6     4.1.   Trustee Record Keeping         4.2.   Alliant Record Keeping      
  4.3.   Periodic Accounting         4.4.   Administrative Powers of Trustee    
SECTION 5.
 
INVESTMENTS
 
8
 
 
5.1.
 
Generally
 
      5.2.   Investment Powers of Trustee         5.3.   Investment Managers    
    5.4.   Single Fund                  


i

--------------------------------------------------------------------------------


SECTION 6.
 
PAYMENTS FROM THE TRUST
 
12
 
 
6.1.
 
Obligation of Trustee to Make Payments to Participants
 
      6.2.   Obligation of Alliant to Make Payments to Participants         6.3.
  Authorization for Distributions         6.4.   Insufficient Trust Fund Assets
        6.5.   Payment to Alliant         6.6.   Withholding of Taxes    
SECTION 7.
 
PAYMENTS ON INSOLVENCY OF THE EMPLOYERS
 
14
 
 
7.1.
 
No Security Interest
 
      7.2.   Determination of Insolvency         7.3.   Payments When the
Employers are Insolvent         7.4.   Resumption of Duties after Insolvency    
SECTION 8.
 
RESIGNATION OR REMOVAL OF TRUSTEE
 
15
 
 
8.1.
 
Resignation or Removal of Trustee
 
      8.2.   Successor Trustee of Taxes         8.3.   Duties of Retiring and
Successor Trustees    
SECTION 9.
 
AMENDMENT AND TERMINATION OF TRUST
 
16
 
 
9.1.
 
Amendment
 
      9.2.   Termination    
SECTION 10
 
GENERAL PROVISIONS
 
17
 
 
10.1.
 
Coordination with Plan
 
      10.2.   Litigation         10.3.   Trustees Action Conclusive        
10.4.   No Guarantee or Responsibility         10.5.   Liabilities Mutually
Exclusive         10.6.   Indemnification         10.7.   Expenses and
Compensation         10.8.   Notice         10.9.   Anti-Assignment Clause      
  10.10.   True and Correct Document         10.11.   Waiver of Notice        
10.12.   Counterparts         10.13.   Gender and Number         10.14.  
Successors         10.15.   Severability         10.16.   Applicable Law    
EXHIBIT A—
 
ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
 
 
EXHIBIT B—
 
INVESTMENT GUIDELINES
 
 

ii

--------------------------------------------------------------------------------


TRUST AGREEMENT
FOR
ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


        THIS TRUST AGREEMENT is made this 1st day of January, 2003, by and
between Alliant Techsystems Inc., a Delaware corporation ("ATK"), and U.S. Bank
National Association, a national banking association organized under the laws of
the United States ("Trustee"), and any successor provided for in the Trust
hereby evidenced, as Trustee.

        WITNESSETH THAT:

        WHEREAS, ATK and certain affiliated business organizations (together,
the "Employers") have established and maintain the Alliant Techsystems Inc.
Nonqualified Deferred Compensation Plan (hereinafter referred to as the "Plan"),
an unfunded deferred compensation plan, a copy of which is attached hereto as
Exhibit A, for the benefit of certain highly paid or management level employees;
and

        WHEREAS, The Employers have incurred and expect to incur liabilities
pursuant to the terms of the Plan and wish to establish an irrevocable trust
(hereinafter referred to as the "Trust") and to contribute to such Trust assets
that shall be held therein subject to the claims of the creditors of the
Employers in the event the Employers become Insolvent, until paid to Plan
Participants and their Beneficiaries in such manner and at such times as
specified in the Plan or to be applied as otherwise provided for herein; and

        WHEREAS, It is the intention of the Employers that amounts contributed
to the Trust and the earnings thereon shall be used, subject to the claims of
the creditors of the Employers in the event the Employers become Insolvent, to
provide the Employers with a source of funds to assist in satisfying the
liabilities under the Plan, and, upon satisfaction of all liabilities of the
Employers with respect to all Plan Participants (and their Beneficiaries, if
applicable), or, if excess assets are held in the Trust as herein defined, the
assets, if any, remaining in the Trust shall revert to ATK; and

        WHEREAS, The Employers and the Trustee intend that the existence of the
Trust shall not alter the characteristics of the Plan as an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees for purposes of Title
I of the Employee Retirement Income Security Act of 1974, and shall not be
construed to provide income for federal income tax purposes to a Plan
Participant (or his or her Beneficiary) prior to the actual payment of benefits
under the Plan; and

        WHEREAS, The Trustee has agreed to serve as trustee of such Trust.

        NOW, THEREFORE, In consideration of the mutual undertakings of ATK and
the Trustee, the parties do hereby establish the Trust and agree that the Trust
shall be comprised, held, and disposed of as follows:

--------------------------------------------------------------------------------


SECTION 1

DEFINITIONS


        Unless the context requires otherwise, definitions as used herein shall
have the same meaning as in the Plan when applied to said Plan.

        1.1.    Beneficiary—shall mean the person or persons designated by a
Participant or otherwise determined pursuant to the terms of the Plan.

        1.2.    Board of Directors—the Board of Directors of ATK or its
successor. "Board of Directors" shall also mean and refer to any properly
authorized committee of the Board of Directors.

        1.3.    Change of Control—shall mean the occurrence of any of the
following:

        (a)   The acquisition by any person, entity or "group," within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (excluding for this purpose, any employee benefit plan of ATK or any of
its "subsidiaries" which acquires beneficial ownership of voting securities of
ATK) of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of fifty percent (50%) or more of either the
then outstanding shares of stock or the combined voting power of then
outstanding voting securities of ATK, in one transaction or a series of
transactions; or

        (b)   Individuals who, as of January 1, 2003, constituted the Board of
Directors (the "Continuing Directors") cease for any reason to constitute at
least a majority of the Board of Directors without the affirmative consent and
approval of the Continuing Directors, provided that any person becoming a
director of ATK subsequent to January 1, 2003, whose election, or nomination for
election by the stockholders of ATK, was approved by a vote of at least a
majority of the Continuing Directors (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of directors of
ATK, as such terms are used in Rule 14a-11 of Regulation 14A under the
Securities Exchange Act of 1934) shall be, for purposes of the Plan, considered
as though such person were a Continuing Director; or

        (c)   (i) the occurrence of a merger, consolidation or reorganization of
ATK in which, as a consequence of the transaction, no affirmative consent and
approval of the Continuing Directors is obtained, and either the Continuing
Directors do not constitute a majority of the directors of the continuing or
surviving corporation or any person, entity or "group," within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
controls fifty percent (50%) or more of the combined voting power of the
continuing or surviving corporation; (ii) the occurrence of any sale, lease or
other transfer, in one transaction or a series of transactions, of all or
substantially all of the assets of ATK (at least 80%); or (iii) the adoption by
ATK of a plan for its liquidation or dissolution.

        (d)   For purposes of this definition of "Change of Control," the term
"subsidiary" shall mean any corporation, the majority of the outstanding voting
stock of which is owned, directly or indirectly, by ATK.

        1.4.    Code—shall mean the Internal Revenue Code of 1986, as amended.

        1.5.    Committee—the Alliant Pension and Retirement Committee ("PRC")
consisting of not less than three members who are officers of ATK appointed by
and serving at the pleasure of the Board of Directors.

        1.6.    Effective Date—shall mean January 1, 2003.

        1.7.    ERISA—shall mean the Employee Retirement Income Security Act of
1974, as amended.

2

--------------------------------------------------------------------------------


        1.8.    Funding Amount—shall mean the amount that is sufficient to pay
each Plan Participant or his or her Beneficiary the benefits to which such Plan
Participants or their Beneficiaries (excluding any supplemental death benefit
under the second sentence of Section 7.4.2 of the Plan document) would be
entitled pursuant to the terms of the Plan as of the date on which such amount
is determined.

        1.9.    General Creditors—shall mean the general unsecured creditors of
the Employers.

        1.10.    Insolvent and Insolvency—shall mean that ATK or any
participating Employer

        (a)   is generally not paying its debts as such debts become due (taking
into account any period of time during which such Employer is permitted to cure
any past due payment of such debts) unless such debts are the subject of a bona
fide dispute, as interpreted and applied by United States Bankruptcy Courts; or

        (b)   is subject to a pending proceeding voluntary or otherwise
(including an involuntary petition), as a debtor under the United States
Bankruptcy Code.

        1.11.    Investment Manager—shall mean the investment manager or
investment managers, as that term is defined under Section 3(38) of ERISA,
appointed by the Committee to direct the investment of any part or all of the
assets of the Trust Fund in accordance with Section 5.

        1.12.    Participant—shall mean an individual who participates in the
Plan pursuant to the terms of the Plan. Except after a Change of Control as
provided in Section 3, the Board of Directors or the Chief Executive Officer of
ATK may (subject to the terms of the Plan) add or delete Participants.

        1.13.    Plan Administrator—shall mean ATK.

        1.14.    Trust Agreement—shall mean this written instrument, which is
intended to constitute an irrevocable, grantor trust, of which ATK is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code and shall be construed accordingly, as the same may be
amended from time to time.

        1.15.    Trust Fund—shall mean all sums of money and other property, all
investments and reinvestments made therewith, or the proceeds thereof, and all
investment earnings and profits thereon held by the Trustee under this Trust
Agreement.

        1.16.    Trustee—shall mean U.S. Bank National Association, and any
successor trustee appointed pursuant to Section 8.

        1.17.    Valuation Date—shall mean (a) each Valuation Date under the
Plan, (b) the date on which a Change of Control occurs, (c) the effective date
of a Trustee's resignation or removal, (d) the date of termination of the Trust,
and (e) such other dates as ATK and the Trustee may mutually determine.


SECTION 2

ESTABLISHMENT OF THE TRUST


        2.1.    Trust.    ATK hereby establishes the Trust with the Trustee,
which Trust shall consist of such sums of money and other property acceptable to
the Trustee as from time to time have been and shall be paid or delivered by ATK
to the Trustee as provided herein. The Trust Fund shall be held in trust by the
Trustee, and shall be dealt with in accordance with the provisions of this Trust
Agreement.

        2.2.    Description of Trust.    ATK represents and agrees that:

        (a)   the Trust is intended to be a grantor trust, of which ATK is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code and shall be construed accordingly;

3

--------------------------------------------------------------------------------

        (b)   a true and correct copy of the Plan, as in effect on the Effective
Date hereof, is attached hereto as Exhibit A, and ATK shall file with the
Trustee, promptly upon its adoption, a true and correct copy of each amendment
to the Plan;

        (c)   the Trust is intended to provide a source of funds to assist the
Employers in meeting liabilities under the Plan as provided herein subject to
the claims of General Creditors in the event of Insolvency, and subject to and
in accordance with Section 6.5 hereof, the balance of the Trust Fund, if any,
remaining after payment of the obligations of ATK under the Plan will revert to
ATK in accordance with the Trust Agreement;

        (d)   contributions by the Employers to the Trust which are made
coincident with and subsequent to the Effective Date shall be in amounts
determined under Section 3 hereof, and ATK agrees that contributions will be
made to the Trust as provided therein;

        (e)   the principal of the Trust and any earnings thereon shall be held
by the Trustee separate and apart from other funds of the Employers for the
benefit of Plan Participants, their Beneficiaries and the General Creditors as
herein set forth;

        (f)    the Trust shall constitute an unfunded arrangement and shall not
affect the status of the Plan as an unfunded plan;

        (g)   Participants and their Beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, assets of the Trust, to the extent
that any rights are created under the Plan and the Trust, any such rights shall
be mere unsecured contractual rights of Participants and their Beneficiaries
against the Employers under the Plan, and such Participants, or their
Beneficiaries, shall have only the unsecured promise of the Employers that such
payments will be made, any assets held by the Trust will be subject to the
claims of General Creditors under federal and state law in the event of
Insolvency, as defined herein, with no preference whatsoever given to claims of
Participants or their Beneficiaries over claims of other general unsecured
creditors of ATK; and

        (h)   to the extent the Plan is covered by ERISA, the Plan is a plan for
a select group of management or highly compensated employees, and as such is
exempt from the requirements of Parts 2, 3 and 4 of ERISA, and ATK further
represents that the Plan is not a qualified plan subject to the requirements of
Section 401(a) of the Code and, therefore, is not subject to any requirements
under the Code that are applicable to tax-qualified plans.

        2.3.    Irrevocability.    The Trust shall be irrevocable from the
Effective Date, and the assets of the Trust Fund shall be held in accordance
with the provisions hereof for the purpose of providing assets to assist the
Employers in meeting the obligations to Participants under the Plan and to
satisfy the claims of General Creditors in the event of Insolvency, and
defraying the expenses of the Trust. Except as otherwise provided herein and in
the event of Insolvency, no part of the income or corpus of the Trust Fund shall
be recoverable by or for the benefit of ATK.

        2.4.    Acceptance by the Trustee.    By executing this Trust Agreement,
the Trustee accepts the Trust established under this Trust Agreement on the
terms and subject to the provisions set forth herein, and agrees to discharge
and perform fully and faithfully all of the duties and obligations imposed upon
it under this Trust Agreement.


SECTION 3

CONTRIBUTIONS


        3.1.    Trust Requirements.    The Trust is intended to constitute a
valid trust under the law of the State of Minnesota.

4

--------------------------------------------------------------------------------

        3.2.    Amounts Contributed to the Trust.    The Trustee shall receive
and hold as part of the Trust Fund such assets as may be transferred or
contributed to it from time to time by the Employers pursuant to this Trust
Agreement to assist in satisfying obligations to Participants pursuant to the
terms of the Plan.

        3.3.    Obligations of Trustee.    The Trustee shall not be responsible
for the administration of the Plan, but shall only have the responsibility to
hold, invest, reinvest, dispose of and administer the Trust Fund in accordance
with this Trust Agreement as now in effect or hereafter amended.

        3.4.    Contributions.    ATK shall initially deposit with the Trustee
in trust an amount determined by ATK in its sole discretion, which amount shall
become the principal of the Trust. Thereafter, the Employers in their sole
discretion, may at any time, or from time to time, make additional deposits of
cash or other property in trust with the Trustee to augment the principal to be
held, administered and disposed of by the Trustee as provided in this Trust
Agreement. Neither the Trustee nor any Plan Participant or Beneficiary shall
have any right to compel additional deposits. However, subject to any applicable
limitations and requirements of the law and unless otherwise prohibited by the
requirements applicable with respect to grantor trusts or otherwise cause the
amounts held in the Trust to be included in the gross income of any Plan
Participant or Beneficiary, in the event of a Change of Control, ATK shall, as
soon as possible, but in no event longer than thirty (30) days following the
Change of Control, make an irrevocable contribution to the Trust of an amount
equal to the Funding Amount (less Trust assets) as determined as of the date on
which the Change of Control occurred. As of each Valuation Date following a
Change of Control, and until the entire Trust Fund has been distributed, the
independent public accountants for ATK shall recalculate the Funding Amount.
During the life of the Trust following a Change of Control but no later than
thirty (30) days after the end of each calendar year, ATK shall, subject to any
applicable limitations and requirements of the law and unless otherwise
prohibited by the requirements applicable with respect to grantor trusts or
otherwise cause the amounts held in the Trust to be included in the gross income
of any Plan Participant or Beneficiary, contribute to the Trust for each
calendar year such amount as is necessary to cause the Trust assets to be equal
to the Funding Amount determined as of the last day of such calendar year. The
independent public accountants for ATK shall provide the Trustee with written
notice of the amount necessary to cause the Trust assets to be equal to the
Funding Amount on or before the last day of such calendar year. Any such
contributions made under this Section 3.4 to the Trustee do not discharge or
release the Employers of their obligations under the Plan or Section 6.2 hereof
to pay benefits to Plan Participants or their Beneficiaries, and shall at all
times be subject to the provisions of Section 7.

        3.5.    No Dilution of Trust.    

        (a)   Participants Benefitting from Trust Frozen on Change of
Control.    As soon as administratively feasible following the end of each
quarter of the Plan Year, the independent organization selected by ATK to
administer the Plan will provide to ATK and to the Trustee a list of the then
Participants (the "Participant List"). After a Change of Control, only the
Participants (and their beneficiaries) who are listed on the latest Participant
List so provided to the Trustee before the date of the Change of Control (the
"Latest Participant List") shall be eligible for payments from the Trust Fund.
Except as described in Section 3.5(b), The Trustee shall have no liability,
responsibility or obligation with respect to any Participant who is not named in
the Latest Participant List.

5

--------------------------------------------------------------------------------



        (b)   Exception for New Participants if Funding
Added.    Notwithstanding the foregoing, one or more Participants may be added
to the Latest Participant List if: (a) ATK delivers to the Trustee a
determination by the independent public accountants of ATK of a revised Funding
Amount calculated based upon the Participants named in the Latest Participant
List and the proposed additional Participants (the "New Funding Amount") and
(b) the Employers deliver to the Trustee additional assets in an amount
necessary to make the Trust assets equal to the New Funding Amount. If the
Trustee determines that assets of the Trust Fund, including such additional
assets, equal or exceed the New Funding Amount, the Trustee shall add such new
Participants to the Latest Participant List.


SECTION 4

ACCOUNTING AND ADMINISTRATION


        4.1.    Trustee Record Keeping.    The Trustee shall keep or cause to be
kept accurate and detailed records of all investments, receipts, disbursements,
and all other transactions related to the Trust Fund made by the Trustee
hereunder. All such records shall be open to inspection and audit at all
reasonable times by any person designated by ATK. All such records shall be
preserved (in original form, or on microfilm, magnetic tape, or any other
similar process) for such period as ATK may determine and Trustee shall agree
but such records shall be maintained and available for examination for a period
of at least seven years, and the Trustee may only destroy such records after
first notifying ATK in writing of its intention to do so, and transferring to
ATK any of such records requested by ATK.

        4.2.    Alliant Record Keeping.    ATK shall keep full, accurate, and
detailed books and records with respect to the Participants and benefits paid
and payable under the Plan, which records shall be made available to the Trustee
at its request.

        4.3.    Periodic Accounting.    Within sixty (60) days following a
Valuation Date, the Trustee shall deliver to ATK a written accounting, dated as
of the Valuation Date, of its administration of the Trust Fund during the period
from the most recent Valuation Date to the date of such current Valuation Date,
which accounting shall be in accordance with the following provisions:

        (a)   Such accounting shall set forth all investments, receipts,
disbursements, and other transactions effected by the Trustee during the period
from the most recent Valuation Date to the date of such current Valuation Date,
including a description of all securities and investments purchased and sold,
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust Fund at the end of such year or other period,
as the case may be. In making a valuation, all cash, securities or other
property held in the Trust Fund shall be valued at their then fair market value
and insurance policies shall be valued at net cash surrender value. The
accounting shall be in a format as may be mutually agreed upon by the Trustee
and ATK.

        (b)   If within ninety (90) days after the delivery of such written
accounting, ATK has not delivered to the Trustee notice of any objection to any
act or transaction of the Trustee, the initial accounting shall become an
account stated as between the Trustee and ATK. If any objection has been
delivered to the Trustee by ATK, and if ATK is satisfied that it should be
withdrawn, ATK shall signify its approval of the accounting in writing filed
with the Trustee, and the accounting shall become an account stated as between
the Trustee and ATK. If the accounting is adjusted following an objection
thereto, the Trustee shall file and deliver the adjusted accounting to ATK. If
within fifteen (15) days after such filing of an adjusted accounting, ATK has
not delivered to the Trustee notice of any objection to the transactions as so
adjusted, the adjusted accounting shall become an account stated as between the
Trustee and ATK.

6

--------------------------------------------------------------------------------




        4.4.    Administrative Powers of Trustee.    Except to the extent that
authority with respect to the administration of the Trust has been allocated to
others in accordance with this Trust Agreement and subject to Sections 5 and 7,
the Trustee shall have exclusive authority and discretion to manage and
administer the Trust. The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by ATK which is contemplated by, and in
conformity with, the terms of the Plan or this Trust Agreement and is given in
writing by ATK. In the event of a dispute between ATK and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute. The
responsibility for maintenance of individual benefit records shall be retained
by ATK, and may be delegated to such person or entity as ATK may employ from
time to time. Except as otherwise provided herein, the Trustee shall have,
without exclusion, all powers conferred on trustees by law and, without limiting
the foregoing, shall have the following administrative powers, rights, and
duties in addition to those provided elsewhere in this Trust Agreement:

        (a)   to manage, sell, insure, and otherwise deal with all assets held
by the Trustee on such terms and conditions as the Trustee shall decide,
provided, however, that if ATK delivers written instructions to the Trustee
prior to a Change of Control, the Trustee shall follow such instructions;

        (b)   when directed by ATK pursuant to Section 6, to make payments from
the Trust Fund to Participants or Beneficiaries, and when required by Section 7
to distribute the Trust Fund pursuant to the provisions thereunder;

        (c)   except as provided in Section 6 and Section 7, to waive, modify,
reduce, compromise, release, contest, submit to arbitration, or settle or extend
the time of payment of any claims, debts, damages, or demands of any nature in
favor of or against the Trustee or all or any part of the Trust Fund;

        (d)   to retain any disputed property until an appropriate final
adjudication or release is obtained, and to represent the Trust in, or commence
or defend, any litigation the Trustee considers in its discretion necessary in
connection with the Trust Fund;

        (e)   to withhold, prior to a Change of Control, if ATK so directs, all
or any part of any payment required to be made hereunder as may be necessary and
proper to protect the Trustee or the Trust Fund against any liability or claim
on account of any estate, inheritance, income or other tax or assessment
attributable to any amount payable hereunder, and to discharge any such
liability with any part or all of such payment so withheld in accordance with
Section 6.6;

        (f)    to maintain records reflecting all receipts and payments under
this Trust Agreement and such other records as ATK may specify and to which the
Trustee agrees, which records may be audited from time to time by ATK or anyone
named by ATK; and to furnish a written accounting to ATK as of each Valuation
Date, as provided in Section 4.3;

        (g)   if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy;

        (h)   to furnish ATK with such information for tax or other purposes
which ATK may reasonably request and which the Trustee may not unreasonably
withhold;

        (i)    to employ actuaries, accountants, advisors, agents, legal counsel
(who, except following a Change of Control, may be legal counsel to ATK and who
are not in the Trustee's reasonable judgment deemed to have a conflict of
interest), consultants, custodians, depositories, experts and

7

--------------------------------------------------------------------------------




other providers of services, to consult with them with respect to the
implementation and construction of this Trust Agreement, the duties of the
Trustee hereunder, the transactions contemplated by this Trust Agreement, or any
act which the Trustee proposes to take or omit, and to reasonably rely upon the
advice of and services performed by such persons, the reasonable expenses of
which shall be charged to the Trust Fund unless otherwise paid by ATK; to
delegate discretionary powers to such persons and to reasonably rely upon
information and advice furnished by such persons; provided that each such
delegation and the acceptance thereof by each such person shall be in writing,
and provided further that the Trustee may not delegate its responsibilities as
to the management or control of the assets of the Trust Fund;

        (j)    subject to Section 7, to make payments to Participants or
Beneficiaries, including after a Change of Control, as provided in Section 6
hereof;

        (k)   to determine whether ATK (or any other participating Employer
under the Plan) is Insolvent, and to hold assets of the Trust Fund for the
benefit of General Creditors in the event of Insolvency, as provided in
Section 7 hereof;

        (l)    to perform all other acts which in the Trustee's judgment are
appropriate for the proper protection, management, investment, and distribution
of the Trust Fund, and to carry out the purposes of the Trust.


SECTION 5

INVESTMENTS


        5.1.    Generally.    With respect to assets for which the Trustee has
investment responsibility, the Trustee shall invest and reinvest the principal
and income of the Trust as provided in this Trust Agreement, subject to the
standard in Section 4.4, and keep the Trust Fund invested, without distinction
between principal and income, in accordance with the written investment
guidelines mutually agreed upon by ATK and the Trustee prior to a Change of
Control (which shall be attached hereto and incorporated herein by reference),
and provided to the Trustee by ATK.

        5.2.    Investment Powers of Trustee.    Except to the extent that
authority with respect to the management of all or a portion of the Trust Fund
has been allocated to others in accordance with this Trust Agreement, the
Trustee shall have exclusive authority and discretion to manage and control the
Trust Fund, subject only to the investment guidelines that are mutually agreed
upon by the Trustee and ATK from time to time and which shall be attached hereto
as Exhibit B and incorporated herein by reference. The authority to assume
responsibility for investment of assets of the Trust Fund has been retained by
the Committee prior to a Change of Control. The authority to hold assets of the
Trust Fund may be allocated to one or more custodians or insurance companies but
only in the sole discretion of the Trustee. Except as otherwise provided herein,
the Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law and, without limiting the foregoing, shall have the following
powers, rights, and duties in addition to those provided elsewhere in this Trust
Agreement:

        (a)   to invest and reinvest in any property wherever situated, whether
real, personal, mixed, foreign or domestic, including common and preferred
stocks, bonds, notes, and debentures (including convertible stocks and
securities), shares of registered investment companies (i.e., mutual funds,
including mutual funds for which the Trustee or any affiliate of the Trustee
serves as investment advisor, custodian or other service provider as disclosed
in the current mutual fund prospectus to be provided to ATK), leaseholds,
mortgages (including, without limitation, any collective or part interest in any
bond and mortgage or note and mortgage), certificates of deposits, life
insurance contracts, guaranteed investment contracts, and guaranteed annuity
contracts, all regardless of diversification and without being limited to
investments authorized by law for the investment of trust funds;

8

--------------------------------------------------------------------------------

        (b)   to invest and reinvest part or all of the Trust Fund in any
deposit accounts, deposit administration fund maintained by a legal reserve life
insurance company in accordance with an agreement between the Trustee and such
insurance company, a group annuity contract or life insurance policies issued by
such insurance company to the Trustee as contract holder, any interest bearing
deposits held by any financial institution having total capital and surplus of
at least Fifty Million Dollars ($50,000,000), investments in any stocks, bonds,
debentures, mutual fund shares, notes, commercial paper, treasury bills, and any
mutual, common, commingled or collective trust funds or pooled investment funds,
and to diversify such investments so as to minimize the risk of losses;

        (c)   to commingle assets of the Trust Fund, for investment purposes
only, with assets of any common, collective, or commingled trust fund which has
been or may hereafter be established and maintained by the Trustee, or by any
other institution and to make withdrawals therefrom; provided that to the extent
that any part or all of the assets of the Trust Fund for which the Trustee has
investment responsibility are invested in any such common, collective or
commingled trust fund or pooled investment fund which is maintained by a bank or
other institution (including a bank or trust company acting as Trustee), the
provisions of the documents under which such common, collective or commingled
trust fund or pooled investment fund are maintained shall govern any investment
therein and provided further that prior to investing any portion of the Trust
Fund for the first time in any such common, collective, or commingled trust
fund, the Trustee shall advise ATK of its intent to make such an investment and
furnish to ATK any information it may reasonably request with respect to such
common, collective, or commingled trust fund (other than a trust fund
established by ATK), and provided further that the Trustee shall maintain
separate records with respect to each other trust of such trust fund;

        (d)   Unless the following powers have been retained by ATK as evidenced
in writing and except for any securities (including shares of mutual funds)
affiliated with or serviced by the Trustee for which those powers are retained
by ATK, the Trustee shall have all the rights, powers, privileges and
responsibilities of an owner of securities, including, without limiting the
foregoing, the power to vote stock and other voting securities personally or by
proxy (and to delegate the Trustee's powers and discretion with respect to such
stock or other voting securities to such proxy), to exercise subscription,
conversion and other rights and options (and make payments from the Trust Fund
in connection therewith), to take any action and to abstain from taking any
action with respect to any reorganization, consolidation, merger, dissolution,
recapitalization, refinancing and any other plan or change affecting any
property constituting a part of the Trust Fund (and in connection therewith to
delegate the Trustee's discretionary powers and pay assessments, subscriptions
and other charges from the Trust Fund), to hold or register any property from
time to time in the Trustee's name or in the name of a nominee or to hold it
unregistered or in such form that title shall pass by delivery; and to borrow
from anyone, including itself (to the extent permitted by law), such amounts
from time to time as the Trustee considers desirable to carry out this Trust
(and to mortgage or pledge all or part of the Trust Fund as security); to
participate in any plan or reorganization, consolidation, merger, combination,
liquidation, or other similar plan relating to any such property, and to consent
to or oppose any such plan or any action thereunder, or any contract lease,
mortgage, purchase, sale, or other action by any corporation or other entity any
of the securities of which may at any time be held in the Trust Fund, and to do
any act with reference thereto;

        (e)   to retain in cash or other investments which are unproductive of
income so much of the Trust Fund as it may deem advisable (e.g., Trust Fund
assets pending investment or disbursement) which may include retention of Trust
Fund assets in non-interest bearing accounts in any depository including the
banking department of the Trustee or of any affiliate thereof, notwithstanding
the banking department's or other entity's receipt of "float" from such
uninvested

9

--------------------------------------------------------------------------------




cash; provided such depository must have total capital and surplus of at least
Fifty Million Dollars ($50,000,000);

        (f)    when directed by ATK prior to a Change of Control, and subject to
Section 4.4(g), to apply for, pay premiums on, and maintain in force individual,
ordinary, variable, or universal life insurance policies on the lives of
Participants, which policies may contain provisions which ATK may approve or
direct; to receive or acquire such policy or policies from ATK, but the Trustee
may purchase a life insurance policy from a person other than the insurer which
issues a policy only if the Trustee pays, transfers, or otherwise exchanges an
amount no more than the cash surrender value of the policy or policies, and the
policy is not subject to a mortgage or similar lien which the Trustee would be
required to assume; to have with respect to such policy or policies any rights,
powers, options, privileges, and benefits usually comprised in the term
"incidents of ownership" and normally vested in an owner of such policy or
policies to be exercised only pursuant to the directions of ATK prior to a
Change of Control;

        (g)   to retain any property at any time received by it;

        (h)   to sell, to exchange, to convey, to transfer, or to dispose of,
and to grant options for the purchase or exchange with respect to, any property
at any time held by it, by public or private sale, for cash or on credit or
partly for cash and partly for credit;

        (i)    to deposit any such property with any protective, reorganization,
or similar committee; to delegate discretionary power to any such committee; and
to pay part of the expenses and compensation of any such committee and any
assessments levied with respect to any property so deposited;

        (j)    to exercise any conversion privilege or subscription right
available in connection with any such property, and to do any act with reference
thereto, including the exercise of options, the making of agreements or
subscription, and the payment of expenses, assessment or subscription, which may
be deemed necessary or advisable in connection therewith, and to hold and retain
any securities or other property which it may so acquire;

        (k)   to extend the time of payment of any obligation held in the Trust
Fund;

        (l)    to enter into standby agreements for future investment either
with or without a standby fee;

        (m)  to acquire, renew, or extend, or participate in the renewal or
extension of any mortgage, and to agree to a reduction in the rate of interest
on any indebtedness or mortgage or to any other modification or change in the
terms of any indebtedness or mortgage, or of any guarantee thereto, in any
manner and to any extent that may be deemed advisable for the protection of the
Trust Fund or the preservation of any covenant or condition of any indebtedness
or mortgage or in the performance of any guarantee, or to enforce any default in
such manner and to such extent as may be deemed advisable; and to exercise and
enforce any and all rights of foreclosure, to bid on any property in
foreclosure, to take a deed in lieu of foreclosure with or without paying a
consideration therefor, and in connection therewith to release the obligation on
the bond secured by such mortgage; and to exercise and enforce in any action,
suit or proceeding at law or in equity any rights or remedies in respect of any
such indebtedness or mortgage or guarantee;

        (n)   to make, execute, and deliver, as Trustee, any and all deeds,
leases, notes, bonds, guarantees, mortgage, conveyance, contracts, waivers,
releases, or other instruments in writing necessary or proper for the
accomplishment of any of the foregoing powers;

10

--------------------------------------------------------------------------------






        (o)   to organize under the laws of any state one or more corporations,
partnerships, or trusts for the purpose of acquiring and holding title to any
property that it is authorized to acquire under this Trust Agreement and to
exercise with respect thereto any or all of the powers set forth in this Trust
Agreement;

        (p)   notwithstanding any powers granted to the Trustee pursuant to this
Trust Agreement or to applicable law, the Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code;

        (q)   generally to do all acts, whether or not expressly authorized,
that the Trustee deems necessary or desirable for the protection of the Trust
Fund, and to carry out the purposes of the Trust; and

        (r)   to the fullest extent permitted by law, the Trustee is expressly
authorized to (i) retain the services of U.S. Bancorp Piper Jaffray Inc. and/or
U.S. Bancorp Investments, Inc., each being affiliates of U.S. Bank National
Association, and/or any other registered broker-dealer organization hereafter
affiliated with U.S. Bank National Association, and any future successors in
interest thereto (collectively for the purposes of this paragraph referred to as
the "Affiliated Entities"), to provide services to assist in or facilitate the
purchase or sale of investment securities in the Trust Fund, (ii) acquire as
assets of the Trust Fund shares of mutual funds to which Affiliated Entities
provides, for a fee, services in any capacity and (iii) acquire in the Trust
Fund any other services or products of any kind or nature from the Affiliated
Entities regardless of whether the same or similar services or products are
available from other institutions. The Trust Fund may directly or indirectly
(through mutual funds fees and charges for example) pay management fees,
transaction fees and other commissions to the Affiliated Entities for the
services or products provided to the Trust Fund and/or such mutual funds at such
Affiliated Entities' standard or published rates without offset (unless required
by law) from any fees charged by the Trustee for its services as Trustee. The
Trustee may also deal directly with the Affiliated Entities regardless of the
capacity in which it is then acting, to purchase, sell, exchange or transfer
assets of the Trust Fund even though the Affiliated Entities are receiving
compensation or otherwise profiting from such transaction or are acting as a
principal in such transaction. Each of the Affiliated Entities is authorized to
(i) effect transactions on national securities exchanges for the Trust Fund as
directed by the Trustee, and (ii) retain any transactional fees related thereto,
consistent with Section 11(a)(1) of the Securities Exchange Act of 1934, as
amended, and related Rule 11a2-2(T). Included specifically, but not by way of
limitation, in the transactions authorized by this provision are transactions in
which any of the Affiliated Entities are serving as an underwriter or member of
an underwriting syndicate for a security being purchased or are purchasing or
selling a security for its own account. In the event the Trustee is directed by
ATK or any designated investment manager, as applicable hereunder (collectively
referred to for purposes of this paragraph as the "Directing Party"), the
Directing Party shall be authorized, and expressly retains the right hereunder,
to direct the Trustee to retain the services of, and conduct transactions with,
Affiliated Entities fully in the manner described above.

        5.3.    Investment Managers.    ATK may appoint one or more Investment
Managers to direct the investment of any part or all of the assets of the Trust
Fund by the Trustee. Appointment of an Investment Manager shall be made by
written agreement between ATK and the Investment Manager. The Trustee shall
receive a copy of each such agreement and all amendments, modifications, and
terminations thereof and shall give written acknowledgment of receipt of same.
Until receipt of a copy of each such amendment, modification, or termination,
the Trustee shall be fully protected in assuming the continuing authority of
such Investment Manager under the terms of the original agreement with ATK. The
agreement between ATK and the Investment Manager shall specify those powers,
rights, and duties of the Trustee under this Trust that are allocated to the
Investment Manager(s) and the portion

11

--------------------------------------------------------------------------------

of the assets of the Trust Fund subject to the Investment Manager(s). The
Trustee shall have custody of the assets comprising the portion of the Trust
Fund with respect to which the investment manager has investment authority.
After such written agreement has been so executed between ATK and the Investment
Manager(s) the Trustee shall have no obligation or responsibility for those
investment duties and powers which are allocated to an Investment Manager. One
of those powers is voting proxies; however, the Investment Manager will not have
that power if the agreement described herein expressly precludes the Investment
Manager from voting proxies (and the Trustee shall have the power subject to the
powers retained by ATK). An Investment Manager so appointed pursuant to this
Section 5.3 shall be (i) a registered investment adviser under the Investment
Advisers Act of 1940, (ii) if not registered as an investment adviser under such
Act because of paragraph (1) of section 203A(a) of such Act, is registered as an
investment adviser under the laws of the State (referred to in such
paragraph (1)) in which it maintains its principal office and place of business
and satisfied any applicable filing requirements, (iii) a bank, as defined in
said Act, or (iv) an insurance company qualified to manage, acquire and dispose
of the assets of the Plan under the laws of more than one State of the United
States. Any such Investment Manager shall acknowledge to ATK in writing that it
accepts such appointment. The Trustee shall not be liable for any loss or
diminution of any assets managed by an Investment Manager, including without
limitation any loss or diminution caused by any action or inaction taken or
omitted by it at the direction of an Investment Manager. In addition, the
Trustee shall not be liable for the diversification of any assets managed by
Investment Managers of ATK, each of which shall be solely the responsibility of
ATK. An Investment Manager may resign at any time upon written notice to the
Trustee and ATK. ATK may remove an Investment Manager at any time by written
notice to the Investment Manager and the Trustee.

        ATK may, prior to a Change of Control, by written notice to the Trustee
assume investment responsibility for any portion or all of the Trust assets. The
Trustee shall have no responsibility or liability for the investment of such
assets for which ATK has assumed such investment responsibility except to act
with respect to such assets as directed by ATK.

        5.4.    Single Fund.    All assets of the Trust Fund and of each
investment fund, and the income thereon, shall be held and invested as a single
fund and the Trustee shall not make any separate investment of the Trust Fund,
or make any separate investment fund, for the account of any Participant or
other General Creditors prior to receipt of directions to make payments to such
Participant or other General Creditors in accordance with Section 6 or
Section 7. All rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with Participants.


SECTION 6

PAYMENTS FROM THE TRUST


        6.1.    Obligation of Trustee to Make Payments to Participants.    The
Trustee's obligation to distribute to any Participant or Beneficiary out of the
assets of the Trust Fund shall be limited to payment at such times and in such
amounts as are properly in conformance with the provisions of Section 6.3.
Payments to Participants or their Beneficiaries pursuant to this Section 6 shall
be made by the Trustee to the extent that funds in the Trust Fund are sufficient
for such purpose and shall at all times be subject to the provisions of
Section 7. In the event ATK determines that it will pay benefits directly to
Participants or their Beneficiaries as they become due under the terms of the
Plan, ATK shall notify the Trustee of its decision prior to the time amounts are
payable to Participants or their Beneficiaries.

        6.2.    Obligation of Alliant to Make Payments to
Participants.    Notwithstanding anything in the Trust Agreement to the
contrary, ATK shall have the obligation for the payment of any benefits payable
under the Plan. Distributions to Participants or their Beneficiaries from the
Trust Fund shall discharge, reduce, and offset the obligation of ATK to pay
benefits payable to or on behalf of the

12

--------------------------------------------------------------------------------


Participant, to the extent of the distributions, with respect to the Plan. If
the principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, ATK shall arrange
to make the balance of each such payment as it falls due. The Trustee shall
notify ATK when principal and earnings are not sufficient.

        6.3.    Authorization for Distributions.    Distributions which shall be
made from the Trust Fund to pay benefits in accordance with the Plan shall be
initiated by written direction to the Trustee from ATK, which direction shall
indicate the amount payable in respect of a Plan Participant (and his or her
Beneficiary), the form in which such amount is to be paid (or provided for or
available under the Plan) or manner in which distribution is to be made and
reported, and the time of commencement of payment of such amount, including any
federal, state, or local income taxes to be withheld, and the Trustee shall make
or commence the directed distributions after receipt of such written direction.
The determination of whether a Plan Participant or his or her Beneficiary is
eligible to receive benefits under the Plan shall be made by ATK or such party
as it shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

        6.4.    Insufficient Trust Fund Assets.    If ATK determines that the
Trust Fund does not have sufficient funds to provide for the payment of all
amounts otherwise payable to Participants (or their Beneficiaries) from the
Trust under the Plan, it shall notify the Trustee of the amount of the
deficiency, and, within forty-five (45) days of such notice, ATK shall deposit
in trust with the Trustee the additional amounts needed to make such payments.
Upon receipt of such amounts by the Trustee from ATK, proceeds shall first be
used by the Trustee to pay any benefits previously due and remaining unpaid, in
the order in which they were due, pursuant to instructions from ATK.

        6.5.    Payment to Alliant.    Subject to Section 7 and this
Section 6.5, ATK shall have no right or power to direct the Trustee to return to
ATK or to divert to others any of the Trust Fund until payment of all benefits
has been made to all Participants (or their Beneficiaries) pursuant to the terms
of the Plan. Unless otherwise prohibited by the requirements applicable with
respect to grantor trusts, and subject to Section 7:

        (a)   upon receipt of written certification from ATK (or, after a Change
in Control, from the independent public accountants for ATK) that Trust assets
exceed 110% of total Plan benefits, the Trustee shall distribute such excess to
ATK, and

        (b)   upon receipt of written certification from ATK (or, after a Change
in Control, from the independent public accountants for ATK) that all
obligations of ATK to Participants with respect to the Plan have been satisfied
pursuant to the terms of the Plan, and if the Trust Fund shall have any assets
remaining, the Trustee shall distribute such remaining assets of the Trust Fund
to ATK, subject to the Trustee's right to retain an amount for compensation and
expenses as provided in Section 10.7.

        Once payment of all benefits has been made to all Participants (or their
Beneficiaries) pursuant to the terms of the Plan and the balance of the Trust
Fund distributed to ATK, the Trust shall terminate as provided in Section 9.2.

        6.6.    Withholding of Taxes.    Any amount paid to a Participant or
Beneficiary by the Trustee in accordance with this Section 6 shall be reduced by
the amount of taxes required to be withheld, and the Trustee shall inform ATK of
all amounts so withheld. For such payments, the Trustee shall have full
responsibility for the payment of all withholding taxes to the appropriate
taxing authorities. Each Participant shall be furnished with the appropriate tax
information form evidencing payments under the Trust and the amount(s) thereof.

13

--------------------------------------------------------------------------------



SECTION 7

PAYMENTS ON INSOLVENCY OF THE EMPLOYERS


        7.1.    No Security Interest.    No Participant shall have any claim on
or beneficial ownership interest in the Trust Fund before such assets are paid
to the Participant, except as a general unsecured creditor of the Employers. The
Employers shall not create a security interest in the Trust Fund in favor of any
Participant or any other General Creditor. At all times during the continuance
of this Trust as provided in this Section 7 hereof, the principal and income of
the Trust Fund shall be subject to the claims of General Creditors under federal
and state law. If at any time the Trustee has received notice as provided below
that the Employers are Insolvent, the Trustee shall discontinue payments to
Participants and Beneficiaries, and shall hold assets of the Trust Fund for the
benefit of the General Creditors of the Employers, pursuant to the provisions of
Section 7.3, with no preference whatsoever given claims of employees over claims
of other general unsecured creditors of the Employers.

        7.2.    Determination of Insolvency.    Notwithstanding any other
provisions of this Trust Agreement, the following provisions shall apply:

        (a)   The Board of Directors and the Chief Executive Officer of ATK
shall have the duty and responsibility to notify the Trustee promptly in writing
that the Employers are Insolvent, and the Trustee shall be entitled to
conclusively rely upon written certifications of the Board of Directors or the
Chief Executive Officer of ATK when determining whether the Employers are
Insolvent.

        (b)   If the Trustee has actual knowledge that the Employers are
Insolvent or has determined that the Employers are Insolvent, the Trustee shall
act in accordance with Section 7.3 hereof.

        (c)   Unless the Trustee receives written notice from the Board of
Directors or the Chief Executive Officer of ATK that the Employers are Insolvent
or from a person claiming to be a creditor and claiming that the Employers are
Insolvent, the Trustee shall have no duty to inquire whether the Employers are
Insolvent. If the Trustee receives a written allegation from a person claiming
to be a creditor that the Employers are Insolvent, the Trustee shall request
that the independent public accountants for ATK determine whether the Employers
are Insolvent, and shall suspend benefit payments pending such determination. If
the independent public accountants for ATK advise the Trustee that the Employers
are not Insolvent, it shall resume payments in accordance with this Trust
Agreement. If the Trustee receives notice of the Insolvency of the Employers
pursuant to this Section 7.2(c), it shall act in accordance with this Section
and Section 7.3 hereof.

        7.3.    Payments When the Employers are Insolvent.    Notwithstanding
any other provision of this Trust Agreement to the contrary, if the Trustee has
actual knowledge or has made a determination as described in Section 7.2(b), has
been advised pursuant to Section 7.2(c), or receives actual notice described in
Section 7.2(a) that the Employers are Insolvent:

        (a)   by reason of Section 1.10(b), the Trustee shall suspend payments
to Participants and shall notify Participants of the suspension, and shall hold
the Trust Fund for the benefit of the General Creditors, and shall pay and
deliver the entire amount of the Trust Fund only as a court competent
jurisdiction, or duly appointed receiver or other person authorized to act by
such court, may order or direct to make the Trust Fund available to satisfy the
claims of the General Creditors (payments to Participants in accordance with the
terms of the Plan may be resumed only pursuant to Section 7.4 hereof); or

        (b)   by reason of Section 1.10(a), the Trustee shall suspend payments
to Participants and shall notify Participants of the suspension, and shall
(i) hold the Trust Fund for the benefit of General Creditors or (ii) pay over
all or a portion of the Trust Fund to General Creditors if directed by ATK or an
appropriate judicial forum.

14

--------------------------------------------------------------------------------




        Nothing in this Trust Agreement shall in any way diminish any rights of
Participants or their Beneficiaries to pursue their rights as general unsecured
creditors of the Employers with respect to benefits due under the Plan, or
otherwise. If the entire amount of the Trust Fund is distributed pursuant to
this Section 7.3, the Trust shall terminate as provided in Section 9.2.

        7.4.    Resumption of Duties after Insolvency.    In the absence of
notice of a court order to the contrary, the Trustee shall resume the payment of
benefits to Participants or their Beneficiaries in accordance with this Trust
Agreement within thirty (30) days of the Trustee's receipt of a determination
from the independent public accounting firm for ATK that the Employers are not
Insolvent or are no longer Insolvent.

        (a)   Trust Recovery of Payments to Creditors. In the event that amounts
are paid from the Trust Fund to General Creditors, then as soon as practicable
after the Employers are no longer Insolvent, the Employers shall, subject to any
applicable limitations and requirements of the law and unless otherwise
prohibited by the requirements applicable with respect to grantor trusts or
otherwise cause the amounts held in the Trust to be included in the gross income
of any Plan Participant or Beneficiary, deposit into the Trust Fund a sum equal
to the Funding Amount, determined as of the date the Employers are no longer
Insolvent, which date shall be a Valuation Date. ATK (or, after a Change of
Control, ATK's independent public accountants) shall provide the Trustee with
written certification of such Funding Amount. If the Funding Amount is not paid
by the Employers within ninety (90) days of the Trustee's receipt of such
notice, the Trustee may demand payment and commence legal action to compel
payment to the Trustee if the Trustee so determines such action to be necessary
or appropriate.

        (b)   Determination of Payment Amount; Resumption of Payments. Provided
that there are sufficient assets of the Trust Fund, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 7.3 and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants or their
Beneficiaries under the terms of the Plan for the period of such discontinuance,
as determined by ATK, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Employers in lieu of the payments
provided for hereunder during any such period of discontinuance. If the Trustee
suspends a payment to a Participant or a Participant's Beneficiary under this
Section 7 and subsequently makes such payment, the payment shall include
interest at the rate of interest per annum equal to the 1 year Treasury Note
rate as of the immediately preceding March 31 for each day from the date of
suspension to the date of payment, as calculated by ATK.


SECTION 8

RESIGNATION OR REMOVAL OF TRUSTEE


        8.1.    Resignation or Removal of Trustee.    The Trustee may resign for
any reason or for no reason and at any time by giving thirty (30) days prior
written notice to the Committee (or such shorter notice as may be agreed to by
the Committee and the Trustee). Subject to Section 8.2(b) hereof, the Board of
Directors may remove the Trustee for any reason or for no reason and at any time
by giving thirty (30) days prior written notice to the Trustee (or such shorter
notice as may be agreed to by the Board of Directors and the Trustee).

15

--------------------------------------------------------------------------------



        8.2.    Successor Trustee.    In the event of the resignation or removal
of a Trustee, a successor Trustee shall be appointed by the effective date of
such resignation or removal. The Board of Directors shall give notice of any
such appointment to the retiring Trustee and the successor Trustee. A successor
Trustee shall be appointed in accordance with the following provisions:

        (a)   At any time prior to a Change of Control, a successor Trustee
shall be appointed by the Board of Directors. If a Trustee should resign or be
removed, and the Board of Directors does not notify the Trustee of the
appointment of a successor Trustee within forty-five (45) days of the notice of
the Trustee's resignation or removal, then the Board of Directors shall be
deemed to have appointed ATK's Chief Executive Officer, Chief Financial Officer
and Vice President Human Resources as successor Trustees.

        (b)   After the occurrence of a Change of Control, the Trustee who is
the Trustee on the date of the Change of Control may not be removed by the Board
of Directors for three (3) years from the date of the Change of Control. If a
Trustee determines to resign within three (3) years from the date of a Change of
Control, the Trustee shall, prior to the effective date of such resignation,
apply to a court of competent jurisdiction for the appointment of a successor
Trustee or for instructions.

        (c)   Notwithstanding Section 8.1, no resignation by or removal of the
Trustee shall be effective prior to the effective date of the appointment of a
successor Trustee by ATK or a court of competent jurisdiction.

        8.3.    Duties of Retiring and Successor Trustees.    In the event of
the resignation or removal of a Trustee, the retiring Trustee shall within sixty
(60) days after the effective date of resignation or removal furnish to the
successor Trustee and the Board of Directors a final accounting of its
administration of the Trust. A successor Trustee shall succeed to the right and
title of the predecessor Trustee in the assets of the Trust Fund and the
retiring Trustee shall deliver the property comprising the assets of the Trust
Fund (less any unpaid fees and expenses of the retiring Trustee) to the
successor Trustee, together with any instruments of transfer, conveyance,
assignment and further assurance as the successor Trustee may reasonably
require. All of the provisions of the Trust Agreement set forth herein with
respect to the Trustee shall relate to each successor Trustee with the same
force and effect as if such successor Trustee had been originally named as the
Trustee hereunder. Unless otherwise required by law, the successor Trustee shall
not be required to examine the accounts, records, or acts of the prior Trustee.
In no event shall the successor Trustee be liable to ATK for the acts or
omissions to act by its predecessors.


SECTION 9

AMENDMENT AND TERMINATION OF TRUST


        9.1.    Amendment.    Except as otherwise provided in Section 2.3 of
this Trust Agreement and except any amendment that would cause the loss of the
status of the Trust as a grantor trust, the Trust Agreement may be amended (but
may not be revoked unless all of the obligations of ATK with respect to the Plan
have been satisfied) by a written instrument executed by the Trustee and ATK,
which amendment shall include the effective date of such amendment. Any
amendment of the Trust Agreement may be made: (a) prior to a Change of Control,
without limitation and in any manner and effective as of any date, including a
retroactive effective date if accompanied by the written certification that no
Change of Control has occurred, or (b) after a Change of Control, only if a
period of three (3) years has elapsed since the Change of Control, and either
(i) such amendment is accompanied by the specific written consent to the
amendment by the Participants whose accounts under the Plan, computed by the
independent public accountants for ATK as of the effective date of such
amendment, represent at least fifty-one percent (51%) of the total of all
accounts under the Plan, or (ii) such amendment is accompanied by the opinion of
legal counsel satisfactory to the Trustee that the

16

--------------------------------------------------------------------------------

amendment is necessary for the purpose of conforming the Trust Agreement to any
present or future federal or state law (including revenue laws) relating to
trusts of this or similar nature, as such laws may be amended from time to time,
and a certification that a copy of such notice and opinion of counsel has been
delivered to each Plan Participant. However, no amendment shall conflict with
the terms of the Plan or operate to reduce the Funding Amount. No amendment
shall operate to change the duties and liabilities of the Trustee without its
consent or make the Trust Agreement revocable unless ATK has satisfied all
obligations it may have with respect to the Plan on the date of such amendment.
ATK and the Trustee shall execute such amendments of the Trust Agreement as
shall be necessary to give effect to any amendment made in accordance with this
section.

        9.2.    Termination.    After all assets of the Trust Fund have been
distributed by the Trustee either to the Participants or their Beneficiaries in
accordance with the terms of the Plan and Section 6 or pursuant to the
provisions of Section 7, the Trustee shall render an accounting, which shall be
the final accounting, in the manner provided for in Section 4.3. Upon acceptance
of the accounting by ATK or a court of competent jurisdiction pursuant to
Section 7, and after deduction of such reasonable amount for compensation and
expenses as provided for in Section 10.7, the assets remaining in the Trust
Fund, if any, shall be returned to ATK in the manner provided in Section 6.5,
and the Trust shall terminate thereupon. The Trust and all the right, titles,
powers, duties, discretions and immunities imposed on or reserved to the Trustee
and ATK, shall continue in effect until all assets of the Trust Fund have been
distributed as provided herein.


SECTION 10

GENERAL PROVISIONS


        10.1.    Coordination with Plan.    The responsibilities of the Trustee
shall be governed solely by the terms of this Trust Agreement. The Trustee shall
discharge its duties and responsibilities in accordance with its rules and
procedures. ATK shall discharge its responsibilities and duties under the Trust
Agreement in accordance with the Trust Agreement and shall have the exclusive
authority, which may not be delegated, to:

        (a)   amend this Trust Agreement and to terminate the Trust;

        (b)   appoint or remove a Trustee or accept the resignation of a
Trustee; and

        (c)   appoint or remove an Investment Manager.

        10.2.    Litigation.    In any action or proceeding regarding the Trust,
ATK, any assets of the Trust Fund, or the administration of the Trust Agreement,
any creditors who are not parties to such action or proceedings and any other
persons having or claiming to have a beneficial interest in the Trust shall not
be necessary parties and shall not be entitled to any notice of process. Any
final judgment which is not appealed or appealable and which may be entered in
any such action or proceeding shall be binding and conclusive on the parties
hereto and all persons having or claiming to have a beneficial interest in the
Trust. Acceptance by a creditor of assets of the Trust Fund shall constitute a
release of an equal amount of any obligations of ATK to such creditor.

        10.3.    Trustees Action Conclusive.    Subject to applicable law, the
Trustees reasonable exercise or non-exercise of its powers and discretion in
good faith shall be conclusive on all persons. No one other than ATK shall be
obliged to see to the application of any money paid or property delivered to the
Trustee. The certificate of the Trustee that it is acting according to this
Trust Agreement will protect all persons dealing with the Trustee.

        10.4.    No Guarantee or Responsibility.    Notwithstanding any other
provision of this Trust Agreement to the contrary, the Trustee does not
guarantee payment of any amount which may become due and payable to a
Participant or a Beneficiary. Except as required by applicable law, the Trustee
shall have no responsibility for the disclosure to Participants regarding the
terms of the Plan or of this

17

--------------------------------------------------------------------------------


Trust Agreement, or for the validity thereof. The Trustee shall not be
responsible for administrative functions under the Plan and shall have only such
responsibilities under this Trust Agreement as specifically set forth herein.
The Trustee will be under no liability or obligation to anyone with respect to
any failure on the part of ATK, the Plan, or the independent public accounting
firm for ATK, an Investment Manager, or a Participant to perform any of their
respective obligations under the Plan or this Trust Agreement. The Trustee shall
be protected in relying upon any notice or direction provided to it from ATK in
connection with the Trustees duties hereunder which the Trustee in good faith
believes to be genuine, and executed and delivered in accordance with this Trust
Agreement. Nothing in this Trust Agreement shall be construed as requiring the
Trustee to make any payment in excess of the amounts held in the Trust Fund at
the time of such payment or otherwise to risk or expend its own funds.

        10.5.    Liabilities Mutually Exclusive.    Each of the Trustee and ATK
shall be responsible only for its own acts or omissions.

        10.6.    Indemnification.    If the Trustee undertakes or defends any
litigation with a third party arising in connection with the Trust, ATK agrees
to indemnify to the extent permitted by law the Trustee and hold it harmless
against Trustees costs, expenses and liabilities (including, without
limitations, attorneys fees and expenses) relating thereto and to be primarily
liable for such payments, provided that the Trustee did not act dishonestly, or
in willful or negligent violation of the law, or in bad faith in the performance
of its responsibilities hereunder pursuant to which such liability, cost or
expense arose, and provided further that ATK receives notice of any such
litigation and been given the opportunity to defend or respond to such
litigation. If ATK does not pay such costs, expenses and liabilities in a
reasonably timely manner, and it has received notice of such litigation as
provided in the preceding sentence, then the Trustee may obtain payment from the
Trust. Furthermore, ATK agrees to indemnify the Trustee and hold it harmless
from and against all claims, liabilities, losses, costs and expenses (including,
without limitation, attorneys fees and expenses) that may be imposed on,
incurred by or asserted against the Trustee by reason of the Trustee taking or
refraining from taking any action in connection with this Trust Agreement or the
Trust Fund, whether the Trustee is a party to a legal proceeding or otherwise,
provided that the Trustee did not act dishonestly or in a willful or negligent
violation of its duties under this Trust Agreement or of any law or regulation
(as found by a final judgment of a court of competent jurisdiction). This
Section 10.6 shall survive the termination of the Trust.

        10.7.    Expenses and Compensation.    The Trustee shall be paid
compensation by ATK in an amount agreed to by ATK and the Trustee. The Trustee
shall be reimbursed by ATK for reasonable and necessary expenses incurred by it
in the management and administration of this Trust Agreement; and if the Trustee
is not timely reimbursed with respect to amounts due pursuant to this
Section 10.7, the Trustee may charge such amounts against the Trust Fund. Any
compensation or expenses so agreed upon or otherwise payable not paid by ATK on
a timely basis may be charged to the Trust Fund no more frequently than
quarterly upon notice to ATK.

        10.8.    Notice.    Any notice to the Trustee or to ATK required or
permitted under this Trust Agreement shall be duly and properly given and
delivered if sent by certified United States mail, return receipt requested, to
the Trustee at:

U.S. Bank National Association
Institutional Financial Services
601 Second Avenue South
Minneapolis, Minnesota 55402
  
Re: Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan

18

--------------------------------------------------------------------------------

and to ATK at:

Alliant Techsystems Inc.
Attn: Pension and Retirement Committee
MN11-1030
600 Second Street NE
Hopkins, Minnesota 55343-8384

or to such other address as the Trustee or ATK may specify by written notice to
the other.

        10.9.    Anti-Assignment Clause.    Benefits payable to Participants and
their Beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

        10.10.    True and Correct Document.    Any persons dealing with the
Trustee may rely upon a copy of this Trust Agreement and any amendments thereto
certified to be true and correct by the Trustee.

        10.11.    Waiver of Notice.    Any notice required under this Trust
Agreement may be waived by the person entitled to such notice.

        10.12.    Counterparts.    This Trust Agreement may be executed in two
or more counterparts, any one of which will be an original without reference to
the others.

        10.13.    Gender and Number.    Words denoting the masculine gender
shall include the feminine and neuter genders and the singular shall include the
plural and the plural shall include the singular wherever required by the
context.

        10.14.    Successors.    This Trust Agreement shall be binding on all
persons entitled to payments hereunder and their respective heirs and legal
representatives, and on ATK, the Trustee, and their respective successors.

        10.15.    Severability.    If any provision of this Trust Agreement is
held to be illegal or invalid, such illegality or invalidity shall not affect
the remaining provisions of this Trust Agreement which shall be construed and
enforced as if such illegal or invalid provisions had never been inserted
herein.

        10.16.    Applicable Law.    To the extent not preempted by the laws of
the United States, the Trust shall be governed by the laws of the State of
Minnesota and the Trust Agreement shall be operated and construed in accordance
with such laws.

19

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Alliant Techsystems Inc. and U.S. Bank National
Association have caused this Trust Agreement to be signed by their duly
authorized representatives, and have caused their respective seals to be
hereunto affixed, as of the day and year first above written.

    ALLIANT TECHSYSTEMS INC.
 
 
By:
 
/s/  ROBERT J. MCREAVY      

--------------------------------------------------------------------------------


 
 
 
 
Its:
 
Treasurer

--------------------------------------------------------------------------------


 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
By:
 
/s/  DALE M. SCHUMACHER      

--------------------------------------------------------------------------------


 
 
 
 
Its:
 
Vice President

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9.2



TRUST AGREEMENT FOR ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION
PLAN
TRUST AGREEMENT FOR ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION
PLAN
SECTION 1 DEFINITIONS
SECTION 2 ESTABLISHMENT OF THE TRUST
SECTION 3 CONTRIBUTIONS
SECTION 4 ACCOUNTING AND ADMINISTRATION
SECTION 5 INVESTMENTS
SECTION 6 PAYMENTS FROM THE TRUST
SECTION 7 PAYMENTS ON INSOLVENCY OF THE EMPLOYERS
SECTION 8 RESIGNATION OR REMOVAL OF TRUSTEE
SECTION 9 AMENDMENT AND TERMINATION OF TRUST
SECTION 10 GENERAL PROVISIONS
